Stephens, J.
1. Possession alone by the purchaser under a parole contract for sale of land is insufficient to take the contract without the statute of frauds. Civil Code (1910), §§ 4634, 4636.
2. Valuable improvements made by the purchaser, which when coupled with possession alone will take the contract without the statute, must be improvements substantial and permanent, in their nature and such that no one but an owner ordinarily would make under like circumstan*365ces. The placing of fertilizer by the purchaser upon part of the land, preparatory to making a crop thereon, is not such an improvement. Porter v. Allen, 54 Ga. 623.
Decided March 3, 1921.
Action on contract; from Hancock superior court — Judge Park. March. 23, 1920.
B. H. Lewis, for plaintiff. R. L. Merritt, for defendant.
3. In a suit by the purchaser to recover damages for the seller's breach of a parol contract for the sale of land, the petition, which alleges such part performance, was, upon objection raised on demurrer that the contract was within the statute of frauds, properly dismissed.

Judgment affirmed.


Jenkms, P. J., and Hill, J., ooncv/r.